Citation Nr: 1514259	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996. 

This matter comes before the Board on appeal from a November 2011 rating decision issued by the Appeals Management Center (AMC) and a January 2012 rating decision issued by the Columbia, South Carolina, Regional Office (RO).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been productive of extension of 0 degrees and flexion of 40 degrees with pain and he was unable to perform repetitive use testing with three repetitions, which, resolving all reasonable doubt in the Veteran's favor is analogous to limitation of flexion to 30 degrees and no less.

2.  The Veteran's right knee disability has been productive of extension of 0 degrees and flexion of 40 degrees with pain and he was unable to perform repetitive use testing with three repetitions, which, resolving all reasonable doubt in the Veteran's favor is analogous to limitation of flexion to 30 degrees and no less


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation, and no higher, for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DCs) 5256-63 (2014).

2.  The criteria for a 20 percent disability evaluation, and no higher, for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DCs) 5256-63 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an October 2011 letter, sent prior to the initial unfavorable decision issued in January 2012 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, private treatment records, post-service VA treatment records, records from the Social Security Administration, and VA examination reports.  

The October 2011 and January 2013 examination reports are adequate because they are based upon consideration of the Veteran's prior medical history, described the findings in sufficient detail so that the Board's evaluation of the claims would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions, (were there any).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The RO has evaluated the Veteran's left and right knee disabilities at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

DC 5260 evaluates limitation of flexion.  Flexion limited to 60 degrees warrants a non-compensable evaluation.  Flexion limited to 45 degrees is assigned a 10 percent evaluation, and flexion limited to 30 degrees is assigned a 20 percent disability rating.

Other diagnostic codes pertaining to the knees are DC 5257, 5258, 5259, and 5261.  
Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate instability, and a 30 percent evaluation requires severe instability.

DC 5258 provides a single 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint.  

DC 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.

Under DC 5261, limitation of extension is evaluated.  When extension is limited to 5 degrees, a noncompensable rating is assigned.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a Plate II.  

DC 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004.

The Veteran filed his claim for a rating in excess of 10 percent for his right and left knee disabilities in June 2011.

At the October 2011 VA examination, flexion of the right knee was 80 degrees with painful motion and extension was 0 degrees with no objective evidence of painful motion.  Flexion of the left knee was 90 with painful motion and extension was 0 degrees with no objective evidence of painful motion.  Range of motion was the same after repetitive use testing.  The examination showed no instability and indeed, the Veteran did not report having this symptom.  Further, the examination revealed no evidence of recurrent patellar subluxation/dislocation, no meniscal conditions or meniscal surgery, no knee surgery, and he did not use an assistive device.  Diagnostic testing showed patellodemoral osteoarthritis of the right knee. 

At the January 2013 VA examination, flexion of the right knee was 80 degrees, with objective evidence of painful motion at 40 degrees and extension was 0 with no objective evidence of painful motion.  Flexion of the left knee was 80 degrees with objective evidence of painful motion at 40 degrees and extension was 0 with no objective evidence of painful motion.  The Veteran was not able to perform repetitive-use testing with three repetitions; he stopped after two repetitions due to pain.  The examiner noted that join stability tests were normal and there was no evidence or history of recurrent patellar subluxation/ dislocation, no meniscal conditions or meniscal surgery, and no joint replacement or other surgical procedures.  The examiner noted that the Veteran used a cane constantly and diagnostic testing showed degenerative or traumatic arthritis of the right knee.

The RO has evaluated the Veteran's left and right knee disabilities at 10 percent under 38 C.F.R. § 4.71a, DC 5260 throughout the appeal.

As the Veteran was unable to perform repetitive use testing with three repetitions due to pain at the January 2013 VA examination, pain during flare ups could not be measured and weakness was evident.   Additionally, the Veteran reported that he received three injections in each knee in July 2012 with moderate relief.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Accordingly, the Board finds that the preponderance of the evidence shows that a 20 percent rating is warranted for left and right knee limitation of motion.

However, the Board finds that disability evaluations in excess of 20 percent for the Veteran's right and left knee disabilities are not warranted under 38 C.F.R. § 4.71a, DC 5260 or 5261 based on the Veteran's flexion and extension.

Separate ratings are not warranted under DC 5256, 5257, 5258, 5259, 5262, or 5263.  The Veteran did not report instability during the appeal period and the October 2011 and January 2013 VA examiners found that Veteran does not have recurrent subluxation or lateral instability.  Additionally, the claims file shows no evidence of ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of symptomatic semilunar cartilage; nonunion or malunion of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's knee disabilities, such as pain and limited motion.  The rating criteria are therefore adequate to evaluate the Veteran's knee disabilities and referral for consideration of an extraschedular rating is not warranted.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected patellofemoral syndrome of the right and left knees, the question of entitlement to a TDIU is not raised.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 20 percent for patellofemoral syndrome of the left knee is granted.

Subject to the law and regulations governing payment of monetary benefits, a rating of 20 percent for patellofemoral syndrome of the right knee is granted.


REMAND

The November 2011 rating decision granted service connection for bilateral hearing loss with an evaluation of 0 percent effective May 19, 2008, as reflected by the rating code sheets.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991.  As such, this bilateral disability must be remanded for initial RO consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he can submit lay statements from himself and from others who have first-hand knowledge of the severity of his hearing loss and the impact of the disability both socially and professionally.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.

4.  Then readjudicate the Veteran's appeal for a higher rating for bilateral hearing loss.  If the claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


